COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO.2-02-395-CR
 
STANLEY KENT MOORE                                                        
   APPELLANT
V.
THE STATE OF TEXAS                                                               
STATE
 
------------
FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION
(1)
------------
Appellant Stanley Kent Moore was convicted
of driving while intoxicated. He pled nolo contendere and, pursuant to a plea
agreement, was sentenced to six months' confinement in the Tarrant County Jail.
Appellant was represented by counsel at
trial, first by appointed counsel, then by retained counsel. The trial court
sentenced Appellant on September 4, 2002, and Appellant filed his pro se notice
of appeal on October 3, 2002. On March 10, 2003, we granted retained counsel's
motion to withdraw, notifying Appellant that he had the right to retain
appellate counsel or proceed pro se. Appellant did not notify us whether he
desired to proceed. The record does not reflect that Appellant is indigent. No
record or briefs have been filed.
Because no brief was filed on Appellant's
behalf within the time prescribed, we abated the appeal for the trial court to
determine if Appellant desired to prosecute his appeal, if he was indigent, if
he required appointed counsel, or if retained counsel had failed to pursue the
appeal. See Tex. R. App. P. 38.8(b)(2). The trial court held two
abatement hearings. On June 17, 2003, the trial court sent Appellant notice of
the July 2, 2003 hearing to his last known physical address. Appellant did not
respond to the notice or appear at the hearing. The trial court reset the
hearing to July 9, 2003, and sent the notice to Appellant again, this time to
another known address of Appellant. Appellant did not appear at the hearing. The
trial court found that the Appellant had sufficient notice of the hearings and
that the district clerk had made every attempt to notify Appellant of the trial
settings, and sent the cause back to this court for further action.
We notified the parties that we would
consider the appeal without briefs. Appellant did not respond. The records of
this court show that Appellant has made no attempt to pursue his appeal. We
therefore submitted the case without the benefit of briefs and, in the interest
of justice, reviewed the entire record. See Tex. R. App. P. 38.8(b)(4).
Having found no unassigned fundamental error, we affirm the trial court's
judgment. See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App.
1994).
 
                                                                      
PER CURIAM
 
PANEL F: HOLMAN, DAY, and LIVINGSTON, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: August 7, 2003

1. See Tex. R. App. P. 47.4.